Citation Nr: 0934177	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  03-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for hepatitis B and C.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington D.C.

The Veteran and his wife presented testimony at a VA Central 
Office hearing chaired by the undersigned Veterans Law Judge 
in July 2003.  A transcript of the hearing is of record.

When the case was most recently before the Board in September 
2008, it was remanded for additional evidentiary development.  
It has since returned to the Board for further appellate 
action.  


REMAND

Unfortunately, the February 2009 VA opinion obtained in 
response to the Board's September 2008 remand still does not 
comply with the Board's instructions.  For the reasons 
expressed below, this case must now be remanded a fourth time 
to accomplish the required evidentiary development.  

In the September 2008 remand, the Board instructed the RO or 
the Appeals Management Center (AMC) to obtain a supplemental 
opinion from the VA examiner who conducted the March 2008 
mental disorders examination.  The examiner was to review the 
opinions of R.W.F., M.D., dated April 23, 2002, and E.W.S., 
M.D., dated May 6, 2002, who found that Veteran's psychiatric 
condition was related to service.  The examiner was also to 
review the reports of the VA examinations in November 2005 
and December 2002.  After review, the examiner was to report 
and explain why his diagnosis of bipolar disorder is seen as 
more likely than the previous diagnoses of major depressive 
disorder and generalized anxiety disorder.  Then the examiner 
was to explain why he concluded that the Veteran's bipolar 
disorder was not related to service.

The February 2009 VA opinion addressing the Veteran's 
psychiatric condition was not completed by the March 2008 VA 
examiner, as requested by the Board.  Moreover, the February 
2009 opinion fails to fully address the questions posed by 
the Board in the remand instructions.  While the examiner 
explained and fully supported a diagnosis of bipolar 
disorder, as opposed to other previously diagnosed mental 
disorders, the examiner did not discuss whether the Veteran's 
bipolar disorder is etiologically related to service on a 
direct basis.  Rather, the examiner addressed only why the 
March 2008 examiner concluded that the Veteran's bipolar 
disorder was not related to hepatitis B and C.  Thus, the 
examiner failed to address whether the Veteran's bipolar 
disorder is etiologically related to service on a direct 
basis.

As for the Veteran's claimed hepatitis B and C, and 
hypertension, the examiner, other than someone who has 
already examined the Veteran, was asked to state whether the 
evidence supported a diagnosis of hepatitis B, hepatitis C, 
or hypertension.  For each claimed condition that was 
supported by a current diagnosis of an active condition or 
chronic residuals, the examiner was to provide an opinion as 
to whether such active condition or residual is at least as 
likely as not related to the Veteran's service.  The examiner 
was also asked to explain the basis for his/her opinion and 
address any conflicts between his/her opinion and the 
opinions of the private physicians R.W.F. and E.S.W.

Again, the February 2009 examiner only partially answered the 
questions posed by the Board in its remand instructions.  The 
examiner concluded that the Veteran was diagnosed with 
hepatitis C and hypertension.  She noted that the March 2008 
examiner's opinion that the relationship between the Veterans 
hepatitis to military service is speculative at best "is 
supported."  However, no rationale or explanation was given, 
nor does the opinion address any conflicts in her opinion and 
the opinions of the private physicians R.W.F. and E.S.W.  In 
addition, the opinion does not discuss the etiology of the 
Veteran's diagnosed hypertension.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain a 
supplemental opinion from the examiner 
who conducted the March 2008 mental 
disorders examination.  Further 
examination of the Veteran is only 
necessary if the examiner determines that 
the following question cannot otherwise 
be answered.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should note 
such review in the supplemental report.  
Based on a review of the claims file, 
including any additional findings should 
re-examination be necessary, the examiner 
should address the divergent opinions of 
private physicians R.F.W., M.D., dated 
April 23, 2002, and E.S.W., M.D., dated 
May 6, 2002, as well as the November 2005 
and December 2002 VA examination reports 
and explain:

*	Why the examiner concluded that 
bipolar disorder is not related to 
service.

If the March 2008 examiner is no longer 
available, the claims folders should be 
reviewed by another person with 
appropriate expertise who should be 
requested to provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's bipolar 
disorder is related to service.  The 
rationale for the opinion must also be 
provided.  If the opinion is against the 
claim, the examiner should specifically 
address the divergent opinions of private 
physicians R.F.W., M.D., dated April 23, 
2002, and E.S.W., M.D., dated May 6, 
2002, as well as the November 2005 and 
December 2002 VA examination reports.  
Another examination of the Veteran should 
only be performed if determined to be 
necessary by the person providing the 
opinion.

2.  The RO or the AMC should obtain a 
supplemental opinion from the examiner 
who provided the February 2009 
supplemental opinion.  The claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should 
note such review in the examination 
report.

*	For the Veteran's hepatitis C and 
hypertension, previously diagnosed 
and confirmed by the February 2009 
examiner, the examiner should 
provide an opinion as to whether 
such active condition or residual is 
at least as likely as not related to 
the Veteran's military service.  In 
doing so, the examiner should 
explain the basis for her opinion, 
and address any conflicts between 
her opinion and the opinions of 
private physicians R.W.F., M.D., 
dated April 23, 2002, and E.S.W., 
M.D., dated May 6 2002, as well as 
prior VA examination reports.
*	If the February 2009 examiner is no 
longer available, the claims folder 
should be reviewed by another person 
with appropriate expertise who 
should provide the required opinions 
with supporting rationale.  Another 
examination of the Veteran should 
only be performed if deemed 
necessary by the person providing 
the opinions.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudication the Veteran's claims.  In 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




